NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0720n.06

                                     Nos. 03-3626, 12-4269
                                                                                       FILED
                         UNITED STATES COURT OF APPEALS                           Oct 28, 2015
                              FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk


ANDRE WILLIAMS,                                  )
                                                 )
        Petitioner-Appellant,                    )           ON APPEAL FROM THE
                                                 )           UNITED STATES DISTRICT
v.                                               )           COURT FOR THE NORTHERN
                                                 )           DISTRICT OF OHIO
CARL ANDERSON, WARDEN,                           )
                                                 )                  ORDER
        Respondent-Appellee.                     )
                                                 )


BEFORE: MOORE, GIBBONS, and ROGERS, Circuit Judges.

       On July 7, 2015, we vacated the district court’s denial of Andre Williams’s petition for a

writ of habeas corpus and remanded to the district court for the grant of a conditional writ of

habeas corpus “unless the State reassesses Williams’s Atkins[ v. Virginia, 536 U.S. 304 (2002)]

petition consistent with this opinion.” Williams v. Mitchell, 792 F.3d 606, 624 (6th Cir. 2015).

Ten days later, Williams filed a motion with our court requesting that the attorneys who

represented him in connection with his federal habeas petition be appointed to represent him in

any state Atkins proceeding pursuant to 18 U.S.C. § 3599.1




1
  18 U.S.C. § 3599(e) details the scope of representation permitted for federally appointed
counsel, which extends to

       every subsequent stage of available judicial proceedings, including pretrial
       proceedings, trial, sentencing, motions for new trial, appeals, applications for writ
       of certiorari to the Supreme Court of the United States, and all available post-
       conviction process, together with applications for stays of execution and other
                                     Nos. 03-3626, 12-4269
                                              -2-

       There are two components to a successful claim for appointment of counsel: (1) the

petitioner must seek to be represented by counsel in “judicial proceedings transpiring

‘subsequent’ to her appointment,” Harbison v. Bell, 556 U.S. 180, 188 (2009); and (2) the

petitioner must be “unable to obtain adequate representation,” id. at 189. Williams argues that

any state Atkins proceeding will be “subsequent” to the federal habeas proceedings in which his

counsel has already been appointed, and that state-funded counsel is unavailable to him.

       We find it appropriate that the district court rule on Williams’s motion in the first

instance and find any facts that may be necessary to do so. We therefore DENY Williams’s

motion, without prejudice to its being renewed.



                                            ENTERED BY ORDER OF THE COURT




                                            ____________________________________
                                            Deborah S. Hunt, Clerk




       appropriate motions and procedures, and . . . such competency proceedings and
       proceedings for executive or other clemency as may be available to the defendant.